NOTICE OF ALLOWABILITY
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment to the claims, filed on September 9, 2021, is acknowledged. This claim listing replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on September 9, 2021 in response to the final rejection mailed on June 11, 2021 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Election/Restrictions
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The rejection of claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adney et al. (US 2009/0162916 A1; cited on the IDS filed on November 18, 2020; hereafter “Adney”) is withdrawn in view of the applicant’s instant amendment to the claims. The prior art of record does not teach or suggest a polypeptide as encompassed by the claims.

Claim Rejections - 35 USC § 101
The rejection of claims 1 and 10 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of the applicant’s 

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Sarussi on November 11, 2021.
Please amend the claims filed on September 9, 2021 as follows:

1.	(Currently Amended)  An isolated or purified polypeptide having exoglucanase activity which is improved by at least 10% at a temperature of 35°C compared with the exoglucanase activity of the exoglucanase (CBH1) reference protein of SEQ ID NO: 2, said polypeptide comprising an amino acid sequence selected from the group consisting of: an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 6, the amino acid sequence of SEQ ID NO: 12, the amino acid sequence of SEQ ID NO: 16, an amino acid sequence having at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 18, and an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 20.



2.	(Currently Amended)  A purified or isolated nucleic acid comprising a nucleotide sequence encoding the polypeptide of

3.	(Currently Amended)  The purified or isolated nucleic acid of, wherein the nucleotide sequence is selected from the group consisting of

4.	(Currently Amended)  A vector comprising the nucleic acid of claim 2

5.	(Currently Amended)  An isolated host cell comprising the polypeptide of claim 1 or the nucleic acid of claim 2

6.	(Currently Amended)  The isolated host cell ofwherein the host cell is selected from the group consisting ofa Trichoderma cell, an Aspergillus cell, a Neurospora cell, a Humicola cell, a Penicillium cell, a Fusarium cell, a Thermomonospora cell, a Myceliophthora cell, a Chrysosporium cell, a Bacillus cell, a Pseudomonas cell, an Escherichia cell, a Clostridium cell, a Cellulomonas cell, a Streptomyces cell, a Yarrowia cell, a Pichia cell, and a Saccharomyces cell.

7.	(Currently Amended)  The isolated host cell ofwherein the host cell is selected from the group consisting ofTrichoderma reesei, Trichoderma viridae, Trichoderma koningii, Aspergillus niger, Aspergillus nidulans, Aspergillus wentii, Aspergillus oryzae, Aspergillus phoenicis, Neurospora crassa, Humicola grisae, Myceliophthora thermopila, Chrysosporium lucknowense, Penicillium pinophilum, Penicillium oxalicum, Escherichia coli, Clostridium acetobutylicum, Clostridium saccharolyticum, Clostridium benjerinckii, Clostridium butylicum, Pichia pastoris, Yarrowia lipolityca and Saccharomyces cerevisiae.

8-9.	(Canceled)  

10.	(Currently Amended)  An enzymatic composition capable of hydrolyzingcomprising the polypeptide of claim 1

11.	(Currently Amended)  A process for producing an alcohol
-	suspending the lignocellulosic biomass in an aqueous phase; 
 to hydrolyze the lignocellulosic biomass and produce a hydrolysate containing glucose; 
-	fermenting the glucose of the hydrolysate with a fermentative microorganism to produce a fermentation must comprising the alcohol
-	separating the alcohol,
wherein the alcohol is selected from the group consisting of ethanol, butanol, isopropanol, 1,2-propanediol, 1,3-propanediol, 1,4-propanediol, and 2,3-butanediol.

12.	(Currently Amended)  A process for producing an alcohollignocellulosic biomass, comprising the following successive steps: 
-	suspending the lignocellulosic biomass in an aqueous phase; 
-	contacting the suspended lignocellulosic biomass with the enzymatic composition of claim 10 and a fermentative microorganism to simultaneously hydrolyze the lignocellulosic biomass to produce glucose and ferment the glucose to produce a fermentation must comprising the alcohol
-	separating the alcohol,
wherein the alcohol is selected from the group consisting of ethanol, butanol, isopropanol, 1,2-propanediol, 1,3-propanediol, 1,4-propanediol, and 2,3-butanediol.

13.	(Currently Amended)  The process ofmicroorganism comprisescomprising a nucleotide sequence encoding the at least one isolated or purified polypeptide, wherein the polypeptide has exoglucanase activity which is an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 6, the amino acid sequence of SEQ ID NO: 12, the amino acid sequence of SEQ ID NO: 16, an amino acid sequence having at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 18, and an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 20.



14.	(Currently Amended)  The process ofmicroorganism comprisescomprising a nucleotide sequence encoding the at least one isolated or purified polypeptide, wherein the polypeptide has exoglucanase activity which is improved by at least 10% at a temperature of 35°C compared with the exoglucanase activity of the exoglucanase (CBH1) reference protein of SEQ ID NO: 2, said polypeptide comprising an amino acid sequence selected from the group consisting of: an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 6, the amino acid sequence of SEQ ID NO: 12, the amino acid sequence of SEQ ID NO: 16, an amino acid sequence having at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 18, and an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 20.



15.	(Currently Amended)  The process ofmicroorganism comprisescomprising a nucleotide sequence encoding an isolated or purified polypeptide, wherein the polypeptide has exoglucanase activity which is improved by at least 10% at a temperature of 35°C compared with the exoglucanase activity of the exoglucanase (CBH1) reference protein of SEQ ID NO: 2, said polypeptide comprising an amino acid sequence selected from the group consisting of: an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 6, the amino acid sequence of SEQ ID NO: 12, the amino acid sequence of SEQ ID NO: 16, an amino acid sequence having at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 18, and an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 20.



16.	(Currently Amended)  An isolated host cell comprising theof

17.	(Currently Amended)  The process ofmicroorganism comprisescomprising a nucleotide sequence encoding an isolated or purified polypeptide, wherein the polypeptide has exoglucanase activity which is improved by at least 10% at a temperature of 35°C compared with the exoglucanase activity of the exoglucanase (CBH1) reference protein of SEQ ID NO: 2, said polypeptide comprising an amino acid sequence selected from the group consisting of: an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 6, the amino acid sequence of SEQ ID NO: 12, the amino acid sequence of SEQ ID NO: 16, an amino acid sequence having at least 98% sequence identity to the amino acid sequence of SEQ ID NO: 18, and an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 20.



18.	(Currently Amended)  The process of claim 11, wherein the enzymatic composition is produced by the fermentative microorganism.

19.	(Currently Amended)  The process of claim 12, wherein the enzymatic composition is produced by the fermentative microorganism.

20.	(Currently Amended)  Theofwherein said polypeptide comprisesan amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 6, the amino acid sequence of SEQ ID NO: 12, the amino acid sequence of SEQ ID NO: 16, an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 18, and an amino acid sequence having at least 99% sequence identity to the amino acid sequence of SEQ ID NO: 20.



21.	(New)  The isolated or purified polypeptide of claim 1, wherein said polypeptide comprises an amino acid sequence selected from the group consisting of: the amino acid sequence of SEQ ID NO: 6, the amino acid sequence of SEQ ID NO: 12, the amino acid 

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656